Citation Nr: 0113443	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-09 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The appellant (also referred to as "claimant") had active 
duty training service from January 1980 until September 1980, 
and was transferred to a Reserve unit where he had subsequent 
inactive duty training periods until he was discharged in May 
1982.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
of the Department of Veteran Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied reopening of a claim 
of service connection for a psychiatric disorder.


FINDINGS OF FACT

1.  In a September 1983 rating decision, the RO denied 
service connection for a "nervous disorder" (manic type 
bipolar disorder); the appellant was notified of this 
decision and of his appellate rights by letter issued 
September 23, 1983; the appellant entered notice of 
disagreement with this decision in November 1983; the RO 
issued a statement of the case on February 7, 1984; and the 
appellant did not thereafter enter a substantive appeal. 

2.  The evidence associated with the claims file subsequent 
to the RO's September 1983 rating decision which is new, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the appellant's claim for service 
connection for a psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The RO's September 1983 decision denying entitlement to 
service connection for a nervous disorder (manic type bipolar 
disorder) is final.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. §§ 20.202, 20.302(b), 20.1103 (2000).

2.  The evidence received subsequent to the RO's September 
1983 denial is not new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. § 5108 
(West 1991); 38 U.S.C.A. §§ 3.156(a), 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law substantially modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  This law 
eliminates the concept of a well-grounded claim, and provides 
that VA will assist a claimant in obtaining evidence required 
to substantiate a claim.  Specifically, the law requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notification, VA is 
required to inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  Further, when 
evaluating the evidence pursuant to the VCAA, when there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
issue in question, the benefit of the doubt is to be resolved 
in favor of the claimant.  This legislation is applicable to 
the appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  

Concerning the instant claim, the Board finds that all 
relevant facts have been properly and sufficiently developed 
and that no further assistance to the appellant is required 
in order to comply with the duty to provide notice to the 
claimant or the duty to assist as mandated by current law.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 3(a), 114 Stat. 2096, 2096-98 (2000).  In this regard, a 
previous extensive search at the time of the original claim 
by both VA and the appellant's parents failed to locate the 
appellant's complete medical records.  The appellant 
furnished names of facilities where he received treatment, 
and those medical records have been obtained.  Upon another 
denial of reopening in October 1999, the appellant was sent 
correspondence dated October 1999 again informing him of the 
basis for denial and the type of evidence needed to 
substantiate the claim.  The RO informed the appellant that 
it was his responsibility to provide the new and material 
evidence showing that he developed a psychiatric disorder 
while on active duty or on active duty for training, and that 
evidence of psychiatric symptoms during inactive duty 
training service would not constitute new and material 
evidence to reopen the claim.  This letter also stated that 
no action could be taken to reopen the claim until such 
evidence had been received.  The appellant was again informed 
of this information by notice and a copy of the January 2000 
rating decision denial of reopening, and in the statement of 
the case issued by the RO in May 2000.  Therefore, the Board 
concludes that VA has met its statutory duty to inform and 
assist.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  See 38 U.S.C.A. § 191(2) (West 1991); 38 
C.F.R. § 3.1(d) (2000).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a "disease or injury" incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an "injury" incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.6(a) (2000).  Therefore in order to 
establish basic eligibility for veterans' benefits based upon 
active duty for training service, the appellant first has to 
show that he was disabled from a disease or injury incurred 
or aggravated in the line of duty during such period.  In 
order to establish basic eligibility for veterans benefits 
based upon inactive duty for training, the appellant first 
has to show that he was disabled from an injury (not disease) 
incurred or aggravated in the line of duty.  

The Board observes that the claim of entitlement to service 
connection for a psychiatric disorder ("nervous disorder") 
was first considered and denied by a RO rating decision in 
September 1983.  The claim was denied on the bases that a 
psychiatric disorder was not incurred in, or aggravated by, 
active duty for training service, and that a psychiatric 
disorder (acute psychosis) which occurred while on inactive 
duty for training was not an "injury" as defined by VA laws 
and regulations.  The appellant was notified of this decision 
and his appellate rights by letter issued September 23, 1983.  
He submitted a notice of disagreement with this decision in 
November 1983, and the RO issued a statement of the case on 
February 7, 1984.  However, the appellant did not thereafter 
enter a substantive appeal. 

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  A substantive appeal consists of a properly 
completed VA Form 1-9, "Appeal to Board of Veterans' 
Appeals" or correspondence containing the necessary 
information.  Proper completion and filing of a substantive 
appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202.  Appellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished.  The appellant will be afforded a period of sixty 
days from the date the statement of the case is mailed to 
file the formal appeal.  A substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.   
Questions as to timeliness or adequacy of response shall be 
determined by the Board.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  Because the appellant did not enter a substantive 
appeal after the RO issued the February 1984 statement of the 
case, the RO's September 1983 decision denying entitlement to 
service connection for a nervous (manic type bipolar) 
disorder became a final decision, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 U.S.C.A. §§ 3.104(a), 20.1103 (2000).  

In September 1999, the appellant requested reopening of a 
claim for service connection for a psychiatric disorder.  The 
appellant essentially requests that the Board reopen his 
claim of entitlement to service connection for a psychiatric 
disorder on the basis that he has submitted new and material 
evidence sufficient to reopen his claim.  He contends in a 
March 2000 statement that his duties during inactive duty 
training involved greasing bearings and changing oil rather 
than working as a mechanic and that this work was a 
"depressing, shameful, waste of taxpayers money" which 
caused "a nervous breakdown" and his current psychiatric 
disability.  He contends that his nervous condition is a 
direct result of his inactive duty training.  In his 
substantive appeal, the appellant contended that his pre-
existing psychiatric condition ("nervous condition") became 
worse while attending inactive duty training.  

Nothing in the Veterans Claims Assistance Act of 2000, Pub. 
L. No.106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103A(f)), requires a 
claim to be reopened unless new and material evidence is 
presented or secured.  In this case, while the appellant is a 
"claimant" for purposes of compliance with the notice 
requirements of the Veterans Claims Assistance Act of 2000, 
before reopening of a claim for service connection for a 
psychiatric disability, he still must present, or the record 
must contain, some new (since the September 1983 final rating 
decision) and material evidence of the occurrence of an 
injury or disease during active duty for training (from 
January to September 1980) or of an injury during inactive 
duty training in 1982.  

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The first step requires 
that the evidence be "new" and not of record when the last 
final decision denying the claim was made.  See Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  In other words, the 
evidence cannot be cumulative or redundant.  See 38 C.F.R. 
§ 3.156(a).  The second step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the matter under consideration."  The final step in the 
analysis is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. 
Cir. 1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean 
that the evidence warrants a revision of the prior 
determination.  It is intended to ensure that the Board has 
all potentially relevant evidence before it.  See Hodge at 
1363 (citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Final Definition," 55 
Fed. Reg. At 52274 (1990)).  The credibility of the new 
evidence is to be presumed for the purpose of determining 
whether new and material evidence has been submitted to 
reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.  

Evidence which was of record at the time of the prior final 
September 1983 rating decision consisted of medical records 
from the Naval Regional Medical Center dated in 1982, 
including a Medical Board report dated in March 1982, a 
written statement by the appellant in October 1982, a letter 
from the appellant's parents, and report of VA 
hospitalization in April 1983.  The records from the Naval 
Regional Medical Center reveal that, while awaiting 
inspection in March of 1982 during a period of inactive duty 
for training, the appellant stripped off his clothes and 
stated he was afraid some harm might come to him.  The 
examining physician opined that one of probable precipitating 
causes of the appellant's psychotic episode was that two 
weeks earlier he had discovered his girlfriend had been a 
prostitute, become pregnant, and had an abortion.  The 
appellant was diagnosed with acute paranoid disorder of 
moderate severity.  The RO also considered treatment records 
from the VA Hospital in Hines, Illinois, where the appellant 
received treatment in 1982 and 1983.  The VA Hospital 
diagnosed the appellant with bipolar disorder, manic type.  
Additionally, the RO considered a statement from the 
appellant dated October 1982 where the appellant stated that 
he did not become ill while on active duty, but his duty 
status at the time of his breakdown was "active reserve 
duty."  

Additional evidence associated with the claims file since the 
RO's original September 1983 rating decision denial of 
service connection for a psychiatric disorder ("nervous 
disorder") of manic type bipolar disorder consists of 
service dental records (for the period of active duty service 
from January to September 1980), and three written statements 
of the appellant.  The first statement in September 1999 is a 
request to reopen the claim, with a listing Macneal Hospital, 
Glenview Naval Air Station, Great Lakes Naval Base, and Hines 
VA Hospital as facilities in which he received treatment.  VA 
treatment records and Naval Regional Medical Center records 
were on file at the time of the prior rating decision.  The 
second statement is in the appellant's April 2000 notice of 
disagreement of the rating denial of January 2000.  In this 
statement, he expresses displeasure with his inactive duty 
training service and states that this service and his 
unhappiness with it caused his psychiatric disorder.  The 
last statement of the appellant comes in his May 2000 VA Form 
9 appeal, where he states that he had a psychiatric disorder 
before inactive duty for training, which was worsened by and 
during inactive duty training.

After a review of the additional evidence submitted by the 
appellant since the final September 1983 rating decision, the 
Board finds that the evidence associated with the claims file 
subsequent to the RO's September 1983 rating decision is new, 
but by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the appellant's claim 
for service connection for a psychiatric disorder.  Review of 
the record reveals that the appellant had active duty 
training from January until September 1980, and experienced 
an onset of bipolar disorder in March of 1982 during a period 
of inactive duty for training.   

The September 1983 RO rating decision denied the appellant's 
claim for service connection in part on the basis that the 
appellant's psychiatric disorder first manifested after 
active duty for training service from January 1980 to 
September 1980, and was neither incurred in nor aggravated by 
active duty for training service.  The appellant, in his May 
2000 statement, asserts that his psychiatric condition pre-
existed his inactive duty for training, and increased in 
severity during inactive duty for training service; however, 
he does not state in the additional statements that his 
psychiatric disorder was incurred during his active duty for 
training service period from January to September 1980.  The 
appellant has not submitted or identified any additional 
evidence of such incurrence of injury or disease during his 
period of active duty for training service (January to 
September 1980).  Indeed, he has claimed that his psychiatric 
disorder had its onset or was aggravated during his period of 
inactive duty for training.  His March 2000 and May 2000 
statements were that symptoms, including a "nervous 
breakdown," did not start until his period of inactive duty 
for training.

The additional evidence consisting of dental records from 
active duty service is "new" evidence in the sense that it 
was not a part of the record at the time of the prior final 
September 1983 rating decision.  However, it is not material 
to the appellant's claim under any theory because it does not 
pertain to a psychiatric disorder.   

The prior final RO rating decision also denied the 
appellant's claim for service connection for a psychiatric 
disorder on the basis that a psychiatric disorder (acute 
psychosis) which occurred while on inactive duty for training 
in 1982 was not an "injury" as defined by VA laws and 
regulations.  To the extent the appellant's additional 
statements since September 1983 assert that his current 
psychiatric disorder was incurred or aggravated during 
inactive duty for training service, this evidence is not new, 
but is cumulative and redundant evidence which was of record 
and considered by the September 1983 rating decision; the 
appellant's October 1982 statement that his psychiatric 
disorder, or "breakdown," began during a period of inactive 
duty for training period (described by the appellant as 
"active reserve duty") was evidence previously considered 
by the RO in the September 1983 rating decision denial.  

While the appellant has put forth the theory of entitlement 
(in his May 2000 statement) that his pre-existing (no 
identification of date of claimed onset) psychiatric 
disability "increased while attending inactive duty 
training," he has not submitted any additional evidence of 
an injury in service or any basis to reopen his claim.  
Bipolar disorder, a psychosis, is not an injury, but is a 
"disease" for VA disability compensation purposes.  See 
38 U.S.C.A. § 1101(3) (West 1991); 38 C.F.R. § 3.309(a) 
(2000).  As noted by the RO, while the appellant may have 
manifested psychiatric symptoms during his a period of 
inactive duty for training, this does not qualify for service 
connection because only injuries and not diseases may be 
service-connected if they have their onset during a period if 
inactive duty for training.  

Even assuming the credibility of the appellant's statements 
of increased psychiatric symptomatology during a period of 
inactive duty for training service, for the purposes of 
determining whether he has submitted new and material 
evidence, the Board finds that he has still not submitted any 
evidence which bears directly and substantially upon the 
matter under consideration.  The appellant's psychiatric 
disorder, is a disease and is not subject to service 
connection based on a period of inactive duty for training.  
This was one basis for the prior denial.  The appellant has 
submitted no evidence to alter that finding.  While service 
connection could be applicable for a disease in incurred or 
aggravated during a period of active duty for training, the 
other basis of the prior denial, the appellant has neither 
contended or submitted evidence that his psychiatric disorder 
had its onset during such a period. 

For these reasons, the Board finds that the evidence received 
subsequent to the RO's September 1983 denial is not new and 
material, and the requirements to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
have not been met.  38 U.S.C.A. § 5108; 38 U.S.C.A. §§ 
3.156(a), 20.1103.  As previously indicated, 38 U.S.C.A. 
§ 5103A(f) of the Veterans Claims Assistance Act of 2000, 
Pub. L. No.106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)), 
provides that "[n]othing in this section shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim of entitlement to service connection 
for a psychiatric disability is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

